Citation Nr: 0739158	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected fungal infection of the feet and groin, 
with onychomycosis and dystrophic nails.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which continued a 30 percent disability rating for service-
connected fungal infection of the feet and groin.  

FINDINGS OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected fungal infection of the 
feet and groin is characterized by subjective complaints of 
itching, burning, and pain in both his feet and his groin.

a.  He has significantly dystrophic nails, including on 
the great and 5th digit toenails on the right foot and the 
great, 2nd, and 5th toenails on the left foot.  There is 
moderate erythema and scaliness on the plantar surfaces of 
his feet, as well as intermittent maceration and scaling 
between most of the toes on both feet.  His distal pulses 
are intact, and his sensation, light touch, and 
proprioception are also intact.

b.  There has been noted to be a sharply delineated area 
of erythema on both the veteran's thighs near his 
genitals, as well as a pruritic rash with some satellite 
lesions; however, the most recent evidence of record 
reveals a delineated area of prior, repeated events of 
tinea cruris, with no evidence of active skin pathology, 
atrophy, or erythema

CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 30 percent for service-connected fungal infection of the 
feet and groin, with onychomycosis and dystrophic nails, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7813 (2002 & 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In July 2004 and January 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
records in the custody of a Federal department or agency, 
including VA, the service department, and the Social Security 
Administration.  He was advised that it was his 
responsibility to send medical records showing his service-
connected disability had increased in severity, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide any evidence in his possession that pertained to his 
claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the July 2004 and January 
2005 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, SSOCs dated in December 2004 and January 2007 
provided him with an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore our 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  Thus, the Board concludes that 
all required notice has been given to the veteran.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

Service connection for tinea pedis was established in May 
1999, and the RO granted a 10 percent disability evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7899-7806 
(1999), effective July 31, 1998.  At that time, the RO 
considered an April 1999 rating decision which showed the 
veteran had a history of bilateral foot infections which he 
reported had occurred since service and were manifested by 
red, swollen feet with multiple open sores, associated pain, 
and unsightly toenails.  

In a rating decision dated May 2000, the RO re-characterized 
the veteran's service-connected skin disability as a fungal 
infection of the feet and groin, with onychomycosis and 
dystrophic nails, and increased the veteran's disability 
evaluation to 30 percent, effective October 29, 1999.  In 
making this determination, the RO considered a February 2000 
VA examination which showed the veteran had extensive fungal 
invasion of most of the lower digits, as well as evidence of 
prior fungal damage in the groin.  

In May 2002, the RO afforded the veteran a VA examination in 
order to evaluate the severity of his service-connected skin 
disability.  Based upon the findings of that examination, the 
RO continued the veteran's 30 percent disability evaluation 
for service-connected fungal infection of the feet and groin.  
The veteran has appealed the RO's determination, asserting 
that his service-connected disability warrants a disability 
evaluation higher than 30 percent.  

As noted, the veteran's service-connected fungal infection of 
the feet and groin is rated as 30 percent disabling under DC 
7899-7806.  The veteran's disability is not listed on the 
Rating Schedule, and the RO assigned DC 7899-7806 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20.  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.118, DC 
7806, for dermatitis or eczema.

The Board notes that in 2002, during the pendency of the 
veteran's appeal, amendments were made to the rating criteria 
evaluating disabilities of the skin.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  This amendment and subsequent correction 
were made effective from August 30, 2002.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2007).  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated May 2002.  In the December 2004 SSOC, 
the RO evaluated the veteran's claim using both the old and 
new regulations.  As such, a review of the record 
demonstrates that the RO considered the old and new rating 
criteria, and the veteran was made aware of the changes in 
the regulations.  See Bernard v. Brown 4 Vet. App. 384 
(1993).  

Prior to August 2002, the Rating Schedule noted that, unless 
otherwise provided, DCs 7807 through 7819 were to be rated as 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  Under the 
former DC 7806, for eczema, a 30 percent evaluation was 
warranted where the disability was manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement; 
and a 50 percent evaluation was warranted where the 
disability was manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, DC 7806 (2002).  

Under the revised DC 7806, for dermatitis/eczema, a 30 
percent rating is warranted where the skin disability covers 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or systemic therapy was required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period; and a 60 percent rating is 
warranted where the disability covers more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or constant or near-constant systemic therapy was 
required during the past 12-month period.  

Review of the pertinent evidence of record shows the 
veteran's service-connected fungal infection is manifested by 
subjective complaints of itching, burning, and pain in both 
the veteran's feet and his groin.  The veteran has reported 
that his symptoms increase during the summer but are present 
during the entire year.  With respect to the veteran's feet, 
objective clinical examination has revealed that the veteran 
has significantly dystrophic nails, including on the great 
and 5th digit toenails on the right foot and the great, 2nd, 
and 5th toenails on the left foot.  The Board notes the March 
2002 VA examination report reflects the veteran also had some 
element of dystrophic changes in his left 3rd and 4th digits, 
but the preponderance of the evidence reveals the veteran's 
service-connected skin disability affects primarily the 
great, 2nd, and 5th toenails on his left foot.  See VA 
examination reports dated March 2002, December 2003, July 
2004, and August 2006.  

The pertinent evidence also shows the veteran's service-
connected fungal infection of the feet is manifested by 
moderate erythema and scaliness on the plantar surfaces of 
his feet.  There is also intermittent maceration and scaling 
between most of the toes on both feet.  See July 2004 VA 
examination; see also March 2004 VA outpatient treatment 
record.  The veteran's distal pulses are intact at the 
posterior tibial and dorsalis pedis pulse, and his sensation, 
light touch, and proprioception are intact.  

With respect to the veteran's service-connected fungal 
infection of the groin area, the Board notes that the March 
2002 VA examination report reflects that he had a sharply 
delineated area of erythema on both thighs near the genitals 
and a pruritic rash with some satellite lesions.  Subsequent 
objective evaluation revealed, however, a delineated area of 
prior, repeated events of tinea cruris, with no evidence of 
active skin pathology, atrophy, or erythema.  See VA 
examination reports dated December 2003 and August 2006.  

Based on the foregoing, the Board finds that the competent 
and probative evidence preponderates against a finding that 
the veteran's service-connected fungal infection of the feet 
and groin warrants a rating in excess of 30 percent.  

In evaluating the claim under the DC 7806, effective prior to 
August 2002, the Board notes the evidence shows the veteran 
has complained of constant itching associated with his 
service-connected disability, which warrants the 30 percent 
rating currently assigned.  However, the Board finds that his 
service-connected fungal infection does not more nearly 
approximate the disability contemplated by the 50 percent 
disability evaluation.  In making this determination, the 
Board notes that, while the evidence shows the disability is 
manifested by scaliness on the plantar surfaces of his feet, 
which could be considered exfoliation or crusting, the 
preponderance of the evidence is against a finding that the 
veteran has systemic or nervous manifestations associated 
with his disability.  As noted above, the veteran's pulses 
and sensation have been consistently described as intact.  In 
addition, the evidence shows the veteran's service-connected 
disability affects only his feet and groin, and has not 
spread to other parts of his body.  See VA examination 
reports dated March 2002 and August 2006.  Therefore, the 
Board find DC 7806 (2002) does not assist the veteran in 
obtaining a higher disability rating.  

The Board has considered the veteran's fungal infection under 
all other potentially appropriate diagnostic codes.  However, 
his service-connected disability has never been shown to 
produce scarring; therefore, 38 C.F.R. § 4.118, DCs 7800 
through 7805 (2002) are not for application.  

In evaluating the veteran's claim under the revised criteria 
of DC 7806, the Board again notes that the fungal infection 
affects only his feet and groin, which are generally not 
exposed.  Therefore, even if the Board considered the 
veteran's feet and groin as exposed areas, his feet and groin 
do not involve more than 40 percent of his entire body.  In 
this regard, the most recent medical evidence of record shows 
there are no current manifestations of the service-connected 
fungal infection in the veteran's groin area.  See VA 
examination reports dated December 2003 and August 2006.  As 
a result, the August 2006 VA examiner stated that the changes 
on the veteran's nail bed, which represents the extent of the 
veteran's service-connected disability, includes less than 
one percent of the total body surface area.  

The evidence of record shows the veteran has been previously 
prescribed oral antifungal medication and has used various 
antifungal creams to treat his service-connected disability.  
See VA expiation reports dated March 2002, December 2003, and 
July 2004.  However, the most recent VA examination in August 
2006 reveals the veteran is not currently on any medication 
to treat his service-connected disability and has not been on 
any medication in the past 12 months as he was unresponsive 
to the treatment.  In this regard, the Board notes that the 
last time the veteran was shown to receive outpatient 
treatment for his service-connected fungal infection was in 
March 2004, at which time it was noted that he was not on any 
medication.  See March 2004 VA outpatient treatment record.  
Although the examining physician prescribed the veteran oral 
medication at that time, there is no evidence of record which 
shows the veteran's service-connected disability responded to 
this medication or that the veteran remained on this 
medication for an extended period of time such that his use 
of the medication more nearly approximated constant or near-
constant therapy during the past 12 months.  Therefore, the 
Board finds that the veteran's service-connected fungal 
infection of the feet and groin warrants no more than a 30 
percent evaluation under the revised criteria in DC 7806.  

The Board has considered the veteran's service-connected 
fungal infection under all other potentially applicable 
diagnostic codes.  Under the revised criteria of DC 7813, 
dermatophytosis, to include ringworm of the feet (tinea 
pedis), is to be evaluated as disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801 through 7805), or 
dermatitis/eczema (DC 7806), depending upon the predominant 
disability.  The Board has considered whether the predominant 
disability is dermatitis/eczema, disfigurement of the head, 
face, or neck, or scarring.  As the service-connected 
disability is a skin condition of the feet and groin, 
evaluation under 38 C.F.R. § 4.118, DC 7800 (2007), for 
disfigurement of the head, face, or neck, is not warranted.  
The evidence of record does not show the skin disorder has 
produced scarring of the feet.  Therefore, scarring is not 
the predominant disability and evaluation under 38 C.F.R. § 
4.118, DCs 7801 through 7805 (2007) is not warranted.  The 
Board has carefully reviewed the other available diagnostic 
codes and the medical evidence of record, and finds there are 
no other codes that provide a basis to assign an evaluation 
higher than the 30 percent rating currently assigned.  

As a result, the Board finds that the evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  In making this 
determination, the Board has considered the veteran's 
complaints of increased pain associated with his service-
connected disability.  However, there is no basis under the 
former or current rating criteria upon which to grant an 
increased evaluation for the veteran's subjective complaints 
of pain, and the Board notes that the 30 percent evaluation 
currently assigned contemplates the itching, burning, and 
pain associated with the veteran's service-connected 
disability.  See 38 C.F.R. § 4.118, DC 7806 (2002).  

Finally, in view of the Court's holding in the Hart decision, 
supra, the Board has considered whether the veteran is 
entitled to staged ratings for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  However, upon reviewing the longitudinal record in 
this case, we find that, at no time since the effective date 
of the current award of compensation, to include 
consideration of the one-year period before the claim was 
received, has his disability been more or less disabling than 
as currently rated under the present decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the evidence of record preponderates against 
the grant of an evaluation in excess of 30 percent for the 
veteran's service-connected fungal infection of the feet and 
groin, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, supra.

ORDER

Entitlement to a disability evaluation in excess of 30 
percent for service-connected fungal infection of the feet 
and groin, with onychomycosis and dystrophic nails, is 
denied.  



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


